2018 WI 23

                  SUPREME COURT                OF    WISCONSIN
CASE NO.:                2013AP653-D
COMPLETE TITLE:          In the Matter of Disciplinary Proceedings
                         Against Wendy Alison Nora, Attorney at Law:

                         Office of Lawyer Regulation,
                                   Complainant-Respondent,
                              v.
                         Wendy Alison Nora,
                                   Respondent-Appellant.
                               DISCIPLINARY PROCEEDINGS AGAINST NORA

OPINION FILED:           March 30, 2018
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:           November 7, 2017

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:


       For the respondent-appellant, there were briefs and an oral
argument      by       Wendy   Alison   Nora   and    Access   Legal   Services,
Minneapolis, Minnesota.


       For the complainant-respondent, there was a brief and an
oral argument by Paul W. Schwarzenbart on behalf of the Office
of Lawyer Regulation, Madison.
                                                                 2018 WI 23
                                                         NOTICE
                                           This opinion is subject to further
                                           editing and modification.   The final
                                           version will appear in the bound
                                           volume of the official reports.
No.    2013AP653-D


STATE OF WISCONSIN                     :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Wendy Alison Nora, Attorney at Law:

Office of Lawyer Regulation,                                  FILED
           Complainant-Respondent,
                                                         MAR 30, 2018
      v.
                                                            Sheila T. Reiff
                                                         Clerk of Supreme Court
Wendy Alison Nora,

           Respondent-Appellant.




      ATTORNEY   disciplinary   proceeding.       Attorney's         license

suspended.


      ¶1   PER CURIAM.   Attorney Wendy Alison Nora appeals from

the report of the referee, Attorney Lisa C. Goldman, who found

that Attorney Nora had committed four violations of the Rules of

Professional Conduct for Attorneys and recommended that Attorney
                                                                           No.       2013AP653-D



Nora's license to practice law in Wisconsin be suspended for one

year.1

      ¶2     Having heard oral argument and having fully reviewed

this matter, we conclude that the referee's factual findings are

not clearly erroneous and that those findings support the legal

conclusion     that   Attorney          Nora       committed       the   four    counts       of

professional      misconduct           alleged       in      the    Office       of     Lawyer

Regulation's (OLR) amended complaint.                      We further determine that

the     serious   nature        of     Attorney       Nora's       misconduct         and    her

continued     refusal      to        acknowledge       her     improper        use     of    the

judicial system requires a one-year suspension of her license to

practice law in this state.

      ¶3     Attorney Nora was admitted to the practice of law in

this state in June 1975.               She was also licensed to practice law

in the state of Minnesota in 1985.                    She currently practices law

under the name Access Legal Services in Minneapolis, Minnesota.

      ¶4     Attorney   Nora          has   been     the     subject      of   professional

discipline in this state on one prior occasion.                                In 1993 this
court     suspended   Attorney          Nora's       license       to    practice      law    in


      1
       The referee also recommended that the court order Attorney
Nora to pay certain defense costs incurred by two law firms who
were sued by Attorney Nora and that the court require Attorney
Nora to pay the full costs of this disciplinary proceeding. Due
to the fact that Attorney Nora currently has a bankruptcy
proceeding pending and in order to avoid any possible conflict
with the automatic stay arising from that bankruptcy proceeding,
we have previously held the issues of restitution and costs in
this proceeding in abeyance. Consequently, we will not address
those issues in this decision.


                                               2
                                                                   No.   2013AP653-D



Wisconsin for 30 days, as discipline reciprocal to that imposed

by     the    Supreme      Court   of    Minnesota.      In   re     Disciplinary

Proceedings Against Nora, 173 Wis. 2d 660, 495 N.W.2d 99 (1993)

(Nora I).2

       ¶5      The allegations of misconduct in this case arise out

of a foreclosure action in the Dane County circuit court against

a residential property owned by Attorney Nora (the foreclosure

action) and three subsequent civil actions filed by Attorney

Nora       against   the    circuit     court   judge   and   opposing     counsel

involved in the foreclosure action.              An understanding of some of

the procedural history of the foreclosure action, as found by

the referee or which is undisputed, is necessary to understand

the misconduct findings against Attorney Nora.




       2
       Attorney Nora's license to practice law in Minnesota was
indefinitely suspended with the ability to petition for
reinstatement after 30 days.     The misconduct that resulted in
that suspension involved making misrepresentations concerning
the reopening and capitalization of a bank, failing to
adequately investigate the person who was to provide capital to
the bank, improperly authorizing the issuance of cashier checks
by the bank, bringing a frivolous claim against a bank,
transferring assets of her Minnesota law partnership in an
attempt to insulate those assets from collection, bringing
litigation primarily as a delay tactic, and asserting a legal
theory not justified by existing law.     Nora I, 173 Wis. 2d at
660-61; see also In re Disciplinary Action Against Nora, 450
N.W.2d 328 (Minn. 1990).       While her Wisconsin license was
reinstated in May 1993 after the 30-day suspension had expired,
she did not successfully petition to have her Minnesota license
reinstated until January 2007.


                                           3
                                                                             No.       2013AP653-D



       ¶6        On March 3, 2009, the law firm of Gray and Associates,

S.C. (the Gray firm) filed a foreclosure action3 against Attorney

Nora's      residential           property     on       behalf    of   Residential       Funding

Corporation (RFC), which was a related entity of GMAC Mortgage

Group LLC.             Shortly after the initiation of the foreclosure

action, the law firm of Bass & Moglowsky, S.C. (the Bass firm)

also appeared as co-counsel on behalf of RFC.                                Judge Juan B.

Colas was assigned to preside over the foreclosure action.

       ¶7        In July 2009, after Attorney Nora had filed a number

of   motions          and    an    answer     to        the    complaint,   Attorney       David

Potteiger of the Bass firm filed a motion for summary judgment

on the issue of the foreclosure of the mortgage by RFC.

       ¶8        In August 2009 there were discussions between Attorney

Nora       and    RFC/GMAC          regarding       the        execution    of     a    possible

Foreclosure Repayment Agreement (the Agreement) that RFC/GMAC

had offered to Attorney Nora.                      The following facts were found by

the referee based on Attorney Nora's admission of the facts

alleged          in    the        OLR's     amended           complaint,    either       through
admissions in Attorney Nora's answer to the amended complaint or

through an oral admission during argument on OLR's motion for

summary judgment.

       ¶9        On August 23, 2009, Attorney Nora executed a copy of

the Agreement, but she had modified a number of material terms.

Specifically,           she       had     written       into     the   Agreement       that   she

       3
       Residential Funding Co. LLC v. Nora, Dane County Case No.
09-CV-1096.


                                                    4
                                                                            No.    2013AP653-D



reserved the right to challenge the amount that remained due on

the    note       and      that    she     also       reserved    the    right    to    assert

counterclaims against RFC/GMAC.

       ¶10       After consulting with his client, on August 25, 2009,

Attorney Potteiger "informed [Attorney] Nora in writing that the

reservation           of    her    counterclaims         found    in    [Attorney]      Nora's

Foreclosure Repayment Agreement counteroffer was rejected" and

that       "no   settlement         offer      existed."4        Specifically,         Attorney

Potteiger explained in an affidavit that he had sent an email to

Attorney Nora at 4:20 p.m. on August 25, 2009, advising her of

his client's rejection of her counteroffer.                              At the time that

the referee held a hearing on the OLR's summary judgment motion,

Attorney         Nora      did    not    claim    that    she    had    failed    to    receive

Attorney Potteiger's August 25, 2009 email.

       ¶11       At     approximately          9:44      a.m.    on     August    26,     2009,

Attorney Nora sent a letter and a copy of the Agreement to Judge

Colas via facsimile transmission.                         Her letter said that as a

result of the Agreement, proceedings in the foreclosure action
"are stayed."              Even if the Agreement was not then in effect,

Attorney Nora's letter implied that an agreement was imminent,

which still required the foreclosure action to be stayed.                                   The

referee      found         that    this    was    a    knowing    misrepresentation,         as

Attorney         Nora       knew        when   she      sent     the    letter     that     her


       4
       In her answer, Attorney Nora specifically admitted the
truth of these statements, which were found in paragraph 22 of
the OLR's Amended Complaint.


                                                  5
                                                                              No.       2013AP653-D



counteroffer had been rejected and the offer of an Agreement had

been withdrawn by RFC.

    ¶12     On     September    21,       2009,      Judge       Colas      denied       Attorney

Nora's    request     to     schedule       oral         argument      on     RFC's       summary

judgment    motion,     but    extended            the    time    for       her     to    file    a

response until October 1, 2009.                          Rather than file a summary

judgment response, however, three days before that response was

due Attorney Nora filed a personal bankruptcy petition, which

stayed the foreclosure action.

    ¶13     The bankruptcy stay was lifted on December 18, 2009,

which meant that the remaining few days to file a response to

the summary judgment motion in the foreclosure action resumed

running.     Attorney Nora, however, did not file a response to

RFC's summary judgment motion.                      On January 6, 2010, Attorney

Potteiger    notified      Judge         Colas      in    writing      (with        a    copy    to

Attorney     Nora)    that     the       bankruptcy         stay       had       been     lifted.

Attorney    Potteiger      sent      a    subsequent         letter         to    Judge     Colas

indicating    that,     in     light      of       the    lifting      of     the       stay    and
Attorney Nora's failure to file a response, the court could

consider     the     summary      judgment          motion       as      being      unopposed.

Between January 14-22, 2010, Attorney Nora filed a number of

motions and what she labeled as a "verified response" to the

summary    judgment    motion.            On     February        9,    2010,      Judge     Colas

granted RFC's motion for summary judgment allowing foreclosure

of Attorney Nora's residential property.                              He struck Attorney

Nora's    "verified    response"          both      because       it    was      untimely       and
because it was a "mixture of argument, motions, and allegations
                                               6
                                                                         No.        2013AP653-D



of fact" rather than a brief with properly developed arguments

and supporting affidavits.              Attorney Nora did not appeal the

grant of summary judgment of foreclosure.

      ¶14    On   February    22,     2010,       after      the   grant       of     summary

judgment,     Attorney    Nora    filed       a    request     in    the       foreclosure

action      seeking    accommodations             on    account      of        an     alleged

disability.5      She subsequently requested Judge Colas to appoint a

guardian ad litem (GAL) for her.                  On March 29, 2010, Judge Colas

denied Attorney Nora's request for reconsideration of his order

granting summary judgment of foreclosure to RFC and her request

for   the    appointment     of   a     GAL.           His   order   noted          that   all

essential legal work in the case had concluded prior to Attorney

Nora's request for an accommodation or the appointment of a GAL,

that she had failed to present evidence meeting the standard for

the appointment of a GAL, and that she had offered no legal

authority     for     applying    her     accommodation            and    GAL        requests

retroactively to allow her to relitigate the summary judgment

motion.     Judge Colas denied a subsequent motion by Attorney Nora
in which she sought reconsideration of the denial of her request

for a GAL and sought the recusal of Judge Colas.



      5
       The referee noted that Attorney Nora testified in this
proceeding that she had sought assistance with accommodation
issues from the clerk of circuit court in January 2010 because
of medical issues, but the clerk's office advised her that she
needed to request additional time to respond to pleadings and
motions from Judge Colas. She did not do so until after he had
granted summary judgment against her.


                                          7
                                                                        No.     2013AP653-D



      ¶15    On November 15, 2010, almost eight months after Judge

Colas had granted summary judgment against Attorney Nora, she

sued him personally in the United States District Court for the

Western     District      of   Wisconsin          (the     Western    District    Court),

alleging that he had violated the Americans with Disabilities

Act (ADA), as revised.                Her claim essentially was that Judge

Colas had violated her federal statutory rights to disability

accommodations due to an alleged back injury by not granting her

extensions       of     time     to    respond       to     RFC's     filings     in   the

foreclosure action.              As part of her request for relief, she

asked     the    federal       court     to       remove     Judge    Colas     from   the

foreclosure action and to vacate the summary judgment order of

foreclosure.          Within a week of filing the federal complaint

against Judge Colas, she filed a motion in the state foreclosure

action to disqualify Judge Colas from continuing to preside on

the ground that he was now an adverse party to Attorney Nora in

a   lawsuit.          Attorney    Nora    ultimately         dismissed     the    federal

action in March 2011.
      ¶16    The referee found that there had been no good faith

basis for Attorney Nora's federal ADA claim against Judge Colas.

Attorney Nora alleged that in the state foreclosure action, he

had denied her disability accommodations, but the referee found

that she had not asked Judge Colas for disability accommodations

prior to his grant of summary judgment nor had she properly

responded to RFC's summary judgment motion despite having months

to do so.       Moreover, although Attorney Nora claimed that she had
initiated       the    federal    action      in     order    to     obtain   disability
                                              8
                                                                           No.       2013AP653-D



accommodations      in    the     foreclosure            action,    the   referee       stated

that Attorney Nora admitted that she was no longer experiencing

a   disability     at    the    time     she       filed    the    federal       action,     as

evidenced     by    the     fact       that        she     never       sought    disability

accommodations in the federal action.                        The referee found that

Attorney Nora's federal action against Judge Colas, especially

her   request      that    the        federal       court     remove      him        from   the

foreclosure action and void the grant of summary judgment, had

not been brought for a legitimate purpose, but rather to harass

Judge Colas and to obstruct the foreclosure of her property.

      ¶17   On November 29, 2010, the day before the scheduled

sheriff's sale of her Madison property and two weeks after she

had initiated her federal lawsuit against Judge Colas, Attorney

Nora sent an email to Attorney Potteiger, the Bass firm, another

lawyer, and the Gray firm, threatening to sue them in federal

court if they did not cancel the sheriff's sale.                                She filed a

federal complaint in the Western District Court the same day

alleging, among other things, that the opposing attorneys had
violated     the        federal        Racketeer           Influenced         and      Corrupt

Organizations Act (RICO), by, among other things, creating a

fraudulent    assignment         of    her     mortgage       and      note     to    RFC   and

bringing     the   foreclosure          action       based        on    those       fraudulent

assignments.6      In her prayer for relief, Attorney Nora asked the
      6
       This action against her former opposing counsel in the
Western District Court will be referenced in this opinion as
"the RICO district court action" to distinguish it from the
action against Judge Colas and a similar action filed in a
federal bankruptcy court, which is discussed below.


                                               9
                                                                           No.     2013AP653-D



federal court essentially to void the state court foreclosure

judgment and to award her title to her home free and clear of

any lien by RFC and GMAC.              She also sought an injunction against

the   sheriff's         sale     and   what        the     referee      characterized       as

"exorbitant" compensatory and punitive damages.

      ¶18    Some of the defendant attorneys and law firms were

forced      to   hire     counsel      to     defend          against    Attorney        Nora's

complaint.         On September 30, 2012, the Western District Court

granted      the    defendants'        motions           to    dismiss,        holding    that

Attorney Nora's claims were barred by both the Rooker-Feldman

doctrine7 and claim preclusion.                Attorney Nora appealed, and the

United States Court of Appeals for the Seventh Circuit affirmed.

      ¶19    The    referee       in   this    disciplinary             case    found     that,

based on Attorney Nora's 40 years of experience as an attorney

and   her    comments      during      the     summary          judgment       hearing,     she

understood the Rooker-Feldman doctrine before she filed any of

her   federal      court       actions.       The        referee   further       found     that

Attorney Nora did not have a good faith basis for filing the
RICO district court action against the defendants in the Western


      7
       The Rooker-Feldman doctrine, which is based on the concept
that only the United States Supreme Court may review state court
judgments applying federal law, broadly prohibits federal courts
from exercising subject matter jurisdiction over claims that
seek relief that is tantamount to vacating a state court
judgment.   United States v. Alkaramla, 872 F.3d 532, 534 (7th
Cir. 2017); Mains v. Citibank, N.A., 852 F.3d 669, 675 (7th Cir.
2017); see also Rooker v. Fidelity Trust Co., 263 U.S. 413
(1923); District of Columbia Court of Appeals v. Feldman, 460
U.S. 462 (1983).


                                              10
                                                                    No.   2013AP653-D



District Court and that she had filed that action in order to

harass them for taking away her Madison residence.

       ¶20    On March 18, 2013, nearly six months after the Western

District Court had ruled that her claims against her former

opposing counsel could not be brought in federal court, Attorney

Nora filed an adversarial proceeding against many of the same

defendants      in    a   bankruptcy    proceeding    in    the     United   States

Bankruptcy Court for the Southern District of New York                           (the

Southern District Bankruptcy Court).8             The referee found that the

allegations in Attorney Nora's complaints in the RICO district

court action and the Southern District adversarial proceeding

were       almost    identical,   that    Attorney        Nora     knew   that   the

adversarial         proceeding    was    barred      by     the     Rooker-Feldman

doctrine, and that she had initiated the adversarial proceeding

to harass her former opposing counsel and to reverse the state

court foreclosure judgment.

       ¶21    After nearly eight months, Attorney Nora dismissed her

Southern District adversarial proceeding as part of a settlement
with the defendant attorneys and law firms.                      The referee found

that the defendant attorneys spent a considerable amount of time




       8
       This adversarial proceeding will be referenced in this
opinion as "the Southern District adversarial proceeding."


                                         11
                                                                                 No.    2013AP653-D



and money defending both the RICO district court action and the

Southern District adversarial proceeding.9

      ¶22    On       the     basis    of       these       factual    findings,        either       as

admitted by Attorney Nora or as found by the referee after an

evidentiary       hearing,          the        referee      concluded     that    the        OLR    had

proven all four counts of misconduct alleged in its amended

complaint        by     clear,       satisfactory,            and     convincing         evidence.

Specifically, the referee determined with respect to Count 2

that Attorney Nora's August 26, 2009, facsimile transmission to

Judge Colas alleging that her execution of a modified version of

the Agreement stayed the foreclosure action constituted a false

statement of material fact made to a tribunal, in violation of

SCR 20:3.3(a)(1).               On Count 1, the referee concluded that in

bringing the federal lawsuit against Judge Colas, Attorney Nora

had   knowingly          advanced          a    claim       that    was    unwarranted         under

existing     law        (or    a     good       faith       argument      for    an     extension,

modification, or reversal of the law) and had filed a suit when

she   knew       that    the        action          would   serve     merely     to     harass       or
maliciously injure another, in violation of SCR 20:3.1(a).                                         With

respect     to    Counts       3     and       4,    the    referee    also     concluded          that

Attorney     Nora's           two    federal           complaints      against         her    former


      9
       For example, the referee determined that the Gray firm had
spent over $25,000 hiring a separate law firm to defend against
just the RICO district court action.    Further, the Bass firm's
malpractice insurance premiums rose as a result of Attorney
Nora's allegations in the RICO district court action and the
Southern District adversarial proceeding.


                                                      12
                                                                No.     2013AP653-D



opposing     counsel       had    likewise    constituted       violations        of

SCR 20:3.1(a).

     ¶23    Citing the factors that this court has set forth for

analyzing    the    appropriate     level    of    discipline,10      the    referee

recommended that the court suspend Attorney Nora's license to

practice law in this state for a period of one year.                             The

referee acknowledged that other attorneys have committed more

numerous violations, but stated that Attorney Nora's "violations

involving    an     aggressive    strategy    to     harm    others    warrant     a

suspension necessitating a petition for reinstatement so some

investigation into her ability to conform her litigation tactics

to   appropriate      boundaries       occurs."       The    referee        compared

Attorney Nora's misconduct to the filing and maintaining of a

frivolous lawsuit that resulted in this court imposing a six-

month     suspension.        In   re   Disciplinary      Proceedings         Against

Widule, 2003 WI 34, 261 Wis. 2d 45, 660 N.W.2d 686.                           Unlike

Attorney Widule, however, Attorney Nora had a prior disciplinary

suspension for misconduct (dishonesty and improper litigation
tactics)     that    the    referee     concluded      was    similar       to   the

misconduct at issue in the present proceeding.                     Consequently,


     10
        Those factors include: "(1) the seriousness, nature and
extent of the misconduct; (2) the level of discipline needed to
protect the public, the courts, and the legal system from
repetition of the attorney's misconduct; (3) the need to impress
upon the attorney the seriousness of the misconduct; and (4) the
need   to   deter   other  attorneys   from  committing  similar
misconduct."    In re Disciplinary Proceedings Against Carroll,
2001 WI 130, ¶40, 248 Wis. 2d 662, 636 N.W.2d 718.


                                        13
                                                                         No.      2013AP653-D



the referee believed that a more severe level of discipline was

warranted for Attorney Nora.

       ¶24        When we review a referee's report, we will affirm a

referee's findings of fact unless they are found to be clearly

erroneous, but we review the referee's conclusions of law on a

de novo basis.             In re Disciplinary Proceedings Against Inglimo,

2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                            We determine

the     appropriate         level      of    discipline     to     impose       given    the

particular         facts    of   each       case,   independent     of    the     referee's

recommendation, but benefiting from it.                     Widule, 261 Wis. 2d 45,

¶44.

       ¶25        Nearly all of Attorney Nora's arguments on appeal11

focus       on    challenges     to    the    procedures    that    the     OLR    and   the

referee followed, both prior to and during this disciplinary

case.       The only real challenge to the substance of the referee's

report       is    found    at   the    very    end   of   Attorney      Nora's     opening

brief, where she asserts that the evidence was insufficient to

support          the   referee's      conclusions     of   misconduct       on     Count   1
(Judge Colas lawsuit), Count 3 (RICO district court action), and


       11
       In multiple places in her briefs, Attorney Nora purports
to incorporate by reference arguments from prior filings. This
is improper in appellate briefs, which are limited to a
specified number of words or pages by rule. See, e.g., State v.
Armstead, 220 Wis. 2d 626, 642 n.6, 583 N.W.2d 444 (Ct. App.
1998); State v. Flynn, 190 Wis. 2d 31, 58, 527 N.W.2d 343 (Ct.
App. 1994); see also Michael S. Heffernan, Appellate Practice
and Procedure in Wisconsin § 11.14 (7th Ed. 2017).




                                               14
                                                                     No.    2013AP653-D



Count   4    (Southern    District       adversarial      proceeding).         Before

turning to her various procedural arguments, we will analyze the

referee's conclusions of violations on all four counts, as that

impacts some of Attorney Nora's procedural arguments.

       ¶26   First, we address Count 2.             We agree with the referee

that summary judgment on this count was appropriate.                         Attorney

Nora    admitted   all    of     the     allegations      in   the   OLR's    amended

complaint, either in her answer or during argument on the OLR's

summary judgment motion.               Specifically, she admitted that (1)

she had changed a material term in the offer by writing in a

reservation of her claims against the lender and (2) on the day

before she faxed her letter to Judge Colas, Attorney Potteiger

"informed     [her]      in    writing      that    the    reservation        of   her

counterclaims found in [Attorney] Nora's Foreclosure Repayment

Agreement     counteroffer       was     rejected."        Attorney        Potteiger's

informing her of that fact necessarily included that she had

received his writing (i.e., his email).                    Attorney Nora's claim

after summary judgment on Count 2 that she had not received his
email is therefore unavailing.              Her admissions demonstrate that

her letter to Judge Colas contained a knowingly false statement.

       ¶27   Further,         Attorney     Nora's      receipt        of      Attorney

Potteiger's August 25, 2009 email is unnecessary to uphold the

violation of SCR 20:3.3(a)(1).              Like all law students, Attorney

Nora knew that making material revisions to a contract offer and

then signing the revised contract offer does not constitute an

acceptance of the offer, but rather creates a counteroffer that
the other party must affirmatively accept before there is an
                                           15
                                                                      No.    2013AP653-D



agreement.        See, e.g., Schwartz v. Handorf, 7 Wis. 2d 228, 236,

96 N.W.2d 366 (1959); Fricano v. Bank of America NA, 2016 WI App

11, ¶29, 366 Wis. 2d 748, 875 N.W.2d 143 (". . . an acceptance

that varies the terms of the offer constitutes a rejection and a

counteroffer").       She therefore knew at the time of her facsimile

transmission to Judge Colas, even without regard to whether she

had received Attorney Potteiger's reply email, that she had no

binding      contract.        The    assertion      in   her     letter      that   the

foreclosure        action     was     therefore      stayed      because      of    the

Foreclosure Repayment Agreement was a false statement of fact

that Attorney Nora knew to be false.                Accordingly, we accept the

referee's conclusion of a violation of SCR 20:3.3(a)(1).

       ¶28   With respect to Attorney Nora's federal action against

Judge Colas, the referee found that Attorney Nora had not had a

legitimate purpose for filing the complaint and that she had

done    so   in    order     to   harass    Judge    Colas      and    obstruct     the

foreclosure action.           Attorney Nora attacks these findings only

by     making     a   general        allegation     that       the    evidence      was
insufficient to support a violation and by asserting that Judge

Colas was not protected by judicial immunity because her request

for retroactive extensions of time due to an alleged disability

were administrative matters.               She does not specifically allege

that the referee's findings are clearly erroneous.

       ¶29   Attorney       Nora's   assertion      about   a   lack    of    judicial

immunity, however, is irrelevant.               The referee did not find that

her federal action against Judge Colas was without merit because
he was immune from suit.              The referee found that Attorney Nora
                                           16
                                                                                   No.    2013AP653-D



claimed     she    brought      the    suit      because          she       wanted        to    obtain

disability        accommodations,            but       she         did        not        seek     such

accommodations        from    Judge         Colas      before          he     granted          summary

judgment against her and she no longer needed accommodations

when she initiated the federal action.                             Moreover, the referee

found that Attorney Nora brought the federal claim against Judge

Colas not to gain disability accommodations, but as a way to

force   him     off   the    foreclosure         action          and     to    undo       his    prior

summary judgment ruling, which was included in her prayer for

relief in the federal action.                   Given the facts as found by the

referee, we agree that Attorney Nora's federal action against

Judge     Colas,       at    least         to        the     extent           it     sought       his

disqualification and the vacation of the summary judgment in the

state foreclosure action, was unwarranted under existing law and

was   clearly     pursued     in      an    attempt         to     harass      or        maliciously

injure another, in violation of SCR 20:3.1(a).

      ¶30      Attorney Nora also alleges that there was insufficient

evidence to support Counts 3 and 4 regarding her RICO actions
against her former opposing counsel.                        She asserts that attorneys

who actively participate in conspiracies that violate RICO are

liable for damages to an injured party.                                As in her complaint

against      Judge     Colas,      however,           her        complaints          against      her

opposing counsel were not simply seeking an award of damages,

but     were      attempts      to         attack          the     foreclosure              judgment

collaterally.         According to the referee, Attorney Nora initially

tried in this proceeding to present certain arguments as to why
her   RICO     complaints       had    been          brought       in       good     faith       under
                                                17
                                                                            No.       2013AP653-D



existing law, but she then abandoned those arguments when she

filed   her    post-hearing          brief.          The     referee        concluded        that

Attorney      Nora       lacked   credibility          in     her     claims,         that   she

understood         the    Rooker-Feldman            doctrine        based     on      her     own

assertions of experience with it, that she filed the federal

RICO actions for the ulterior purpose of undoing or avoiding the

state     foreclosure        judgment       despite         her     knowledge         that    the

doctrine prohibits subsequent federal actions from overturning

prior state court judgments, and that she pursued the federal

RICO    actions      to     harass    her       former       opponents.            Tellingly,

Attorney Nora does not dispute in her briefs that her federal

RICO actions were intended to undo or avoid the foreclosure

judgment or that she knew the Rooker-Feldman doctrine prevented

the     federal          courts      from       invalidating              that        judgment.

Accordingly,        we    agree    with     the      referee       that,     based      on   the

referee's     findings,       there    is      sufficient         evidence       to    conclude

that Attorney Nora violated SCR 20:3.1(a) by pursuing the two

RICO actions against her former opposing counsel, as alleged in
Counts 3 and 4.

       ¶31    We now turn to Attorney Nora's arguments challenging

the process by which the OLR conducted its investigation and

charging decision.           She initially argues that this disciplinary

proceeding violated her rights to free speech and to petition

the government under the First Amendment to the United States

Constitution and Article I, § 4 of the Wisconsin Constitution

because      the    OLR    intended       to    punish       her     on     behalf      of   her
litigation opponents.             We reject her claims.               First, she offers
                                               18
                                                                     No.   2013AP653-D



absolutely no evidence to support her bare claim that the OLR

intended     to    punish       her.     Second,    Attorney        Nora   fails    to

recognize that there is no First Amendment right to violate

ethical rules in litigation that prohibit attorneys from making

false statements to tribunals and from using court proceedings

to harass or maliciously injure presiding judges or opposing

counsel.     See, e.g., Zauderer v. Office of Disciplinary Counsel

of Supreme Court of Ohio, 471 U.S. 626, 638 (1985) ("The States

and the Federal Government are free to prevent the dissemination

of commercial speech that is false, deceptive, or misleading.");

Gertz v. Robert Welch, Inc., 418 U.S. 323, 340 (1974) ("But

there is no constitutional value in false statements of fact.");

McCoy v. Court of Appeals of Wisconsin, Dist. 1, 486 U.S. 429,

436 (1988) ("Neither paid nor appointed counsel may deliberately

mislead the court with respect to either the facts or the law,

or    consume     the    time   and    the    energies   of   the    court   or    the

opposing party by advancing frivolous arguments."); Florida Bar

v. Sayler, 721 So. 2d 1152 (Fla. 1998) ("The First Amendment
does not protect those who make harassing or threatening remarks

about the judiciary or opposing counsel.").

       ¶32   Attorney Nora also asserts that she was deprived of

due    process     and    equal    protection12     during    the     investigation


       12
       Although Attorney Nora mentions equal protection in her
brief, she does not develop any legal argument based on equal
protection.    Accordingly, we do not consider that issue.
Parsons v. Associated Banc-Corp., 2017 WI 37, ¶39 n.8, 374
Wis. 2d 513, 893 N.W.2d 212.


                                             19
                                                                          No.      2013AP653-D



conducted by the OLR.               Specifically, she alleges that the OLR

violated her due process rights by improperly                             using and re-

disclosing        her   medical     information        to   the     Preliminary        Review

Panel (PRP).          We need not decide the merits of her claims in the

context of this disciplinary proceeding.                        We conclude that this

situation        is   similar      to    a   claim    of    error    at   a     preliminary

hearing in a criminal case, which we have refused to decide when

there has been a proper subsequent trial.                           State v. Webb, 160

Wis. 2d 622, 628, 467 N.W.2d 108 (1991) ("We do not decide the

question of whether there was error at the preliminary hearing

in this case, because we hold that a conviction resulting from a

fair    and      errorless    trial       in   effect      cures    any   error        at   the

preliminary hearing.").                 Similarly, to the extent that Attorney

Nora is alleging an error or impropriety in the investigation

phase,      we    conclude    that       the   subsequent       holding       of   a   proper

disciplinary hearing cured any arguable error.13

       ¶33       Attorney Nora also alleges that her due process rights

were    violated        in   the    charging        decision.        Specifically,          she
points to the fact that Attorney Edward A. Hannan, who was the


       13
       In any event, we question how Attorney Nora's allegations
would foreclose this court from considering whether she can be
disciplined for violation of the Rules of Professional Conduct
for Attorneys. First, the OLR did not offer any of the medical
information in this disciplinary case.     Thus, no violation is
based on any of the medical information.     Further, the referee
found that the records, which had been submitted to a federal
district court, were not confidential and had not been treated
as confidential by the federal district court, a fact which
Attorney Nora admitted at the disciplinary hearing.


                                               20
                                                                No.     2013AP653-D



chair of the Preliminary Review Committee (PRC), had a conflict

of interest because he was representing parties who were adverse

to   Attorney   Nora   in   a   civil   action   pending   in    the     Waukesha

County circuit court (Bank of America, N.A. v. Brown, Waukesha

County Case No. 2011CV3333).14

      ¶34   Attorney Nora is not entitled to any relief regarding

this allegation.       Initially, we note that this argument was

raised for the first time on appeal, and we generally do not

address the merits of untimely issues, especially where raising

the issue could have allowed the parties or the tribunal to take

action to eliminate the ground for the objection.                     Terpstra v.




      14
        Attorney Nora has filed a request for the court to take
judicial notice of five documents, but it is clear from her
request that she is really asking the court to take judicial
notice of two adjudicative facts from those documents: (1) that
Attorney Hannan served as the chair of the PRC during the 2012-
13 fiscal year when the cause-to-proceed determination regarding
the counts of misconduct alleged in this case was made, and (2)
that during the same time period Attorney Hannan represented
parties who were adverse to Attorney Nora in the Waukesha County
circuit court action.    We take judicial notice of these two
adjudicative facts as they are "capable of accurate and ready
determination by resort to sources whose accuracy cannot
reasonably be questioned."    Wis. Stat. § 902.01(2)(b).   We do
not take judicial notice of all of the contents of the five
documents because not all of those contents meet this criteria.
With respect to the fifth identified document, Attorney Nora's
petition for an interlocutory appeal in this disciplinary
proceeding, there is no need for us to take judicial notice as
that document is before us as a filing in this disciplinary
action.


                                        21
                                                                              No.    2013AP653-D



Soiltest, Inc., 63 Wis. 2d 585, 593, 218 N.W.2d 129 (1974).                                   We

decline to do so here.15

      ¶35        Attorney       Nora    also   claims       that       this     disciplinary

proceeding        must     be    invalidated        in    its       entirety    because      the

referee, Attorney Lisa C. Goldman, was biased against her.                                    As

examples of this alleged bias, Attorney Nora points to various

decisions and rulings by Referee Goldman that were adverse to,

and even critical of, Attorney Nora's requests or positions.

Mere adverse rulings or critical statements based on a judicial

officer's consideration of a litigant's arguments or evidence

and    the       officer's        experience        with        a    litigant       during     a

proceeding, however, are usually not sufficient to demonstrate

bias on behalf of the presiding judicial official.                                  See, e.g.,

Liteky      v.    United    States,      510    U.S.      540,       555   (1994)     ("First,

judicial rulings alone almost never constitute a valid basis for

a bias or partiality motion. . . . Second, opinions formed by

the judge on the basis of facts introduced or events occurring

in    the    course        of     the    current         proceedings,          or   of   prior


      15
       Even if we were to consider the claim, Attorney Nora has
not demonstrated that her due process rights were violated. The
cause-to-proceed determination in a disciplinary investigation
is made by a Preliminary Review Panel, which is only a subset of
the PRC.   Although Attorney Hannan was the chair of the PRC,
Attorney Nora does not allege that he was a member of the panel
that actually reviewed her case.      Indeed, at oral argument,
counsel for the OLR advised the court that he was not a member
of that panel, and Attorney Nora did not dispute that fact.
Thus, Attorney Nora cannot show that the cause-to-proceed
determination in this matter was tainted by a panel member who
had a conflict of interest.


                                               22
                                                                         No.   2013AP653-D



proceedings, do not constitute a basis for a bias or partiality

motion       unless       they     display      a     deep-seated        favoritism      or

antagonism      that      would    make    fair      judgment    impossible.        Thus,

judicial remarks during the course of a trial that are critical

or disapproving of, or even hostile to, counsel, the parties, or

their cases, ordinarily do not support a bias or partiality

challenge.").         We also disagree with Attorney Nora's claim that

Referee Goldman demonstrated bias by becoming an advocate for

the OLR rather than a neutral and detached magistrate.                                 The

record does not support this assertion.

       ¶36     Attorney      Nora       also    alleges     that    Referee      Goldman

demonstrated         bias     by    comparing         Attorney     Nora's      continuing

practice of law to a criminal who keeps committing crimes after

charges have already been filed.                      This claim, however, is not

accurate       because      it     takes   the       referee's     statement     out    of

context.       The referee never called Attorney Nora a criminal or

compared her to a criminal.                It is clear from the context of the

referee's statement, which was made in the course of denying the
OLR's motion for leave to file an amended complaint to add new,

unrelated counts, that the referee believed such an amendment at

that    point    in    the       case   would       interfere    with    the   efficient

resolution of this ongoing proceeding.                     The referee was simply

reasoning       by    analogy      to    the    question    of     amending      criminal

complaints to add new alleged crimes.                     Her point was that when

there    can    be    a     new    criminal     charge     based    on    conduct      that

occurred after the initial criminal complaint has been filed,
courts usually require prosecutors to initiate a second criminal
                                               23
                                                                               No.    2013AP653-D



proceeding rather than delaying a pending criminal case through

an amendment of that complaint.                        The referee's comments about

this procedural issue evince no animus toward Attorney Nora.

       ¶37    Finally,          Attorney       Nora         claims    that      the     referee

admitted      her    bias       because      in    her      decision      denying      Attorney

Nora's second motion for disqualification, the referee stated

that she had "not acted impartially."                         This argument borders on

the frivolous, as it is clear from the surrounding text that the

inclusion of the word "not" was an unintended, typographical

error.        The    referee          unambiguously          rejected      Attorney       Nora's

claims that she was biased.                    There is no legal basis for this

court to find otherwise.

       ¶38    In the end, we find no basis in the record to overturn

Referee      Goldman's         subjective      determination          that      she   could    be

fair   in    her     duties      or    to    conclude        that    Referee     Goldman      was

objectively biased.

       ¶39    We     have       considered         the      rest     of   Attorney        Nora's

arguments      alleging         prosecutorial            misconduct       by    the    OLR    and
erroneous procedures by the referee.                         We conclude that they are

without      legal       merit,        although        we     will    not       address      them

specifically in this opinion.

       ¶40    We turn now to the issue of the appropriate sanction

for the four counts of misconduct that we have found.                                  We agree

with the referee's analysis of Attorney Nora's misconduct in

comparison      to       the    misconduct         that      resulted      in    a    six-month

suspension         for    Attorney          Widule.          Unlike       Attorney      Widule,
Attorney Nora has been disciplined previously for misconduct,
                                                  24
                                                                            No.       2013AP653-D



some of which was similar in nature.                         Moreover, her misconduct

in this case is aggravated by the fact that it was not an

isolated      occurrence,        but      rather    was      a     pattern       of    multiple

instances of misconduct that stretched over a substantial period

of time.          In addition, her misconduct was not based on her

failure to do something, but on her affirmative and aggressive

attempts to use the judicial system to obstruct the foreclosure

of   her     property     and    to       harass    those        she    apparently       deemed

responsible for the loss of that property.                             She has offered no

basis      for    this   court       to    conclude      that      she     recognizes         her

misconduct        or   that    she     would    change       her       tactics    in    similar

circumstances in the future.                 Accordingly, we conclude that the

misconduct        at   issue    here       requires      a    more       severe       level   of

discipline than we imposed on Attorney Widule.                                  We determine

that    a    one-year     suspension           of   Attorney           Nora's     license     to

practice law in Wisconsin is necessary and appropriate under

these circumstances.

       ¶41       Finally, it seems apparent that Attorney Nora believes
that she must personally fight abuses or improprieties in the

real estate lending industry.                   A lawyer's fight for any cause,

however noble one might think it to be, must be conducted within

the ethical rules that govern the lawyer's conduct.                                    Attorney

Nora must demonstrate that she understands this principle and

can conform her conduct to the applicable ethical rules before

she may return to the practice of law in this state.




                                               25
                                                            No.      2013AP653-D



      ¶42   IT IS ORDERED that the license of Wendy Alison Nora to

practice law in Wisconsin is suspended for a period of one year,

effective April 30, 2018.

      ¶43   IT IS FURTHER ORDERED that the issues of restitution

and   the   assessment   of     costs   shall   continue   to   be    held    in

abeyance for resolution at a subsequent time after the automatic

stay arising from Attorney Nora's bankruptcy proceeding has been

lifted.

      ¶44   IT IS FURTHER ORDERED that Wendy Alison Nora shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

      ¶45   IT   IS   FURTHER     ORDERED    that   compliance       with    all

conditions of this order is required for reinstatement from the

suspension imposed herein.




                                        26